 1   William A. Kershaw (State Bar No. 057486)
     Stuart C. Talley (State Bar No. 180374)
 2   Ian J. Barlow (State Bar No. 262213)
     KERSHAW, COOK & TALLEY PC
 3
     401 Watt Avenue
 4   Sacramento, California 95864
     Telephone: (916) 779-7000
 5   Facsimile: (916) 721-2501
     Email: bill@kctlegal.com
 6   Email: stuart@kctlegal.com
 7   Email: ian@kctlegal.com

 8   Attorneys for Plaintiff and the putative Class

 9
                                 UNITED STATES DISTRICT COURT
10
                                EASTERN DISTRICT OF CALIFORNIA
11

12
     SHAWN ALGER as an individual and on              Case No.: 2:18-cv-00360-MCE-EFB
13   behalf of all others similarly situated,

14                                                    JOINT STIPULATION TO CONTINUE
                           Plaintiff,                 HEARING DATE TO NOVEMBER 7, 2018;
15                                                    [PROPOSED] ORDER
            v.
16
     FCA US LLC f/k/a CHRYSLER GROUP                  DATE:    October 31, 2018
17   LLC, a Delaware Corporation, and DOES            TIME:    10:00 a.m.
     1 through 100, inclusive,                        JUDGE:   Hon. Edmund F. Brennan
18                                                    DEPT.:   Courtroom 8, 13th Floor
                           Defendants.
19

20

21

22

23          Plaintiff SHAWN ALGER, AS AN INDIVIDUAL AND ON BEHALF OF ALL OTHERS
24   SIMILARLY SITUATED (“Plaintiff”) and Defendant FCA US LLC, formerly known as
25   CHRYSLER GROUP, LLC (“Defendant”), by and through their attorneys of record in this case,
26   stipulate and agree as follows:
27          WHEREAS, on September 14, 2018, Plaintiff filed a Notice of Motion and Motion
28   Regarding Discovery Disagreement, setting October 10, 2018, as the hearing date (Doc. #27);


          JOINT STIPULATION TO CONTINUE DISCOVERY MOTION           Case No. 2:18-cv-00360-MCE-EFB
 1   WHEREAS, on September 19, 2018, Defendant filed a Notice of Motion and Motion to Compel,

 2   also setting October 10, 2018, as the hearing date (Doc. #29);

 3          WHEREAS, on October 4, 2018, pursuant to a Joint Stipulation submitted by the parties

 4   (Doc. #32), the Court entered an Order continuing the hearing date on the parties’ discovery

 5   motions to October 31, 2018 (Doc. #33);

 6          WHEREAS, pursuant to Local Rule 251, the Parties are to file a Joint Statement Regarding

 7   Discovery Disagreement on or before October 24, 2018;

 8          WHEREAS, the Parties are continuing to meet and confer, in earnest, in order to further

 9   resolve and narrow the discovery disputes. Both Parties believe additional time is needed to resolve

10   and narrow the discovery disputes;

11          IT IS HEREBY STIPULATED by and between Plaintiff and Defendant that the hearing

12   date on Plaintiff’s Motion (Doc. #27) and Defendant’s Motion (Doc. #29) be continued to

13   November 7, 2018, at 10 a.m., or as soon thereafter as this matter may be heard. If the discovery

14   disputes cannot be resolved in the interim, then the Parties will file a Joint Statement Regarding

15   Discovery Disagreement on or before October 31, 2018, as required by Local Rule 251.

16
     Dated: October 23, 2018.                     Respectfully submitted,
17
                                                  KERSHAW, COOK & TALLEY PC
18

19                                                By: /s/ Stuart C. Talley
                                                  STUART C. TALLEY
20                                                WILLIAM A. KERSHAW
                                                  IAN J. BARLOW
21                                                Attorneys for Plaintiff and the putative Class
22
     Dated: October 23, 2018.                     DYKEMA GOSSETT LLP
23

24                                                By: /s/ Fred J. Fresard
                                                  DOMMOND E. LONNIE
25                                                JAMES P. FEENEY
                                                  FRED J. FRESARD
26                                                ABIRAMI GNANADESIGAN
                                                  BRITTANY MOUSOURAKIS
27                                                Attorneys for Defendant
                                                  FCA US LLC f/k/a/ Chrysler Group LLC
28
                                                      -1-
          JOINT STIPULATION TO CONTINUE DISCOVERY MOTION               Case No. 2:18-cv-00360-MCE-EFB
 1                                         [PROPOSED] ORDER

 2          The Court, having considered the Stipulation to Continue Hearing Date to November 7,

 3   2018, submitted herewith, and good cause appearing, hereby enters the following order:

 4          1.      The October 31, 2018, hearing date on Plaintiff’s Motion (Doc. #27) and

 5   Defendant’s Motion (Doc. #29) is continued to November 7, 2018, at 10:00 a.m., or as soon

 6   thereafter as this matter may be heard.

 7          2.      If the discovery disputes cannot be resolved in the interim, then the Parties shall file

 8   a Joint Statement Regarding Discovery Disagreement on or before October 31, 2018, as required

 9   by Local Rule 251.

10

11   IT IS SO ORDERED.

12

13   Dated: October 24, 2018                                 ___________________________
                                                             Hon. Edmund F. Brennan
14                                                           U.S. Magistrate Judge

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       -2-
          JOINT STIPULATION TO CONTINUE DISCOVERY MOTION                Case No. 2:18-cv-00360-MCE-EFB
